Citation Nr: 1619169	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine, status post T10-T11 posterior discectomy and fusion, currently evaluated as 20 percent disabling.

2.  Entitlement to separate disability ratings for bilateral lower extremity neurological impairment, to include as secondary to service-connected disease or injury.

3.  Entitlement to a separate disability rating for bladder impairment, to include as secondary to service-connected disease or injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to July 2003, and from September 2004 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO assigned a temporary 100 percent rating based on post-surgical convalescence, with a 10 percent rating assigned from February 1, 2009.  Subsequently, the Veteran requested an extension of her temporary 100 percent rating, and in December 2009 the RO extended her 100 percent rating to August 1, 2009.  Thereafter, a 10 percent rating was assigned.  In May 2011, the RO increased the Veteran's rating to 20 percent disabling.  As this action did not represent a full grant of the benefits sought, the claim for an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to separate disability ratings for neurological impairment of the lower extremities and bladder impairment, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's DJD and DDD of the thoracolumbar spine is not productive of forward flexion limited to 30 degrees or less, or of ankylosis.

CONCLUSION OF LAW

The Veteran's DJD and DDD of the thoracolumbar spine is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, the RO mailed the Veteran letters, dated in August 2008 and March 2010, informing her of the type and nature of evidence needed to substantiate her claim for an increased rating, and she was notified of the initial adjudication of her claim in January 2009.  Most recently, the RO readjudicated the claim in September 2015, and the Veteran was provided with a Supplemental Statement of the Case.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Specifically, VA has obtained all relevant VA outpatient records and service treatment records, and lay statements of the Veteran have also been associated with the record and have been reviewed.  In addition, VA afforded the Veteran medical examinations relating to her thoracolumbar spine in August 2010 and again in August 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations (including range of motion testing), and offered assessments of the Veteran's functional impairment based on their findings.  The Board notes that in a March 2016 Informal Hearing Presentation, the Veteran's representative asserted that her symptoms were not adequately reflected by her disability ratings.  In this regard, although the Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability, a review of the record reflects no credible evidence of worsening since the most recent examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for the purpose of evaluating her thoracolumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran's neurological symptoms are addressed in the Remand section below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim herein decided.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thoracolumbar Spine Disability

The Veteran contends that her service-connected thoracolumbar spine disability is more severe than is reflected by her current 20 percent disability rating.  Her symptoms are rated under Diagnostic Code 5243-5242, based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).

In general, disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  In this case, Diagnostic Code 5243 is potentially applicable, as the Veteran has been diagnosed with degenerative disc disease.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  Id.

The Veteran submitted the instant claim for an increased rating in July 2008, when she requested a temporary 100 percent rating due to upcoming spinal fusion surgery.  Following her surgery, she was granted a 100 percent rating from the date of the surgery, July 25, 2008, through August 1, 2009.  Thereafter, a 20 percent rating was assigned.  As the Veteran is in receipt of a total schedular rating during her convalescent period, the Board need not consider whether an increased rating is warranted during that period.

Prior to submitting her claim in July 2008, private and VA outpatient records reveal a history of chronic middle and low back pain with reduced motion and neurological symptoms such as numbness and weakness in the lower extremities and urinary incontinence.

In August 2010, the Veteran underwent a VA spine examination.  She reported constant, severe back pain in the middle to lower back, with muscle spasms and an intermittent feeling of having to "pop" her pelvis.  She did not have pain radiating to her legs, but she reported that her legs felt weak, especially upon physical activity.  She stated that she could only climb or go down five steps at a time, due to weakness in her legs, and she also complained of numbness and tingling in her toes and calves.  In addition, she had noticed some problems with bladder control, with frequent leakage of a few drops of urine, but denied bowel incontinence.  Because of her back pain, she reported that she could not sit for longer than two hours, stand for longer than 15-20 minutes, or walk for longer than a quarter of a mile.  She reported flare ups occurring randomly throughout the day, with severe flare ups lasting hours to a day.  She reported that she did not use any assistive devices other than occasionally using a lumbar spine support.

The examiner noted that although the Veteran had not been prescribed bedrest within the past 12 months, she reported having to miss work at least one to two days per week, when her back pain was so severe that she could barely walk, stand or drive.  The Veteran reported that she could not perform her former occupation of surgical technician; she stated that her surgeon told her she could not perform any "physical job."  However, she reported that she was doing vocational rehabilitation in order to be an accountant.  She stated that her back pain limited her ability to perform household duties, including anything that involved lifting or running.

On physical examination of the thoracolumbar spine, the examiner noted a very well-healed scar from the Veteran's fusion surgery, which was superficial and not painful.  Range of motion testing revealed forward flexion to 50 degrees, with pain; rotation to 15 degrees bilaterally; lateral flexion to 5 degrees bilaterally; and extension to 15 degrees.  There was no loss of excursion in forward flexion after three repetitions.  No signs of spinal ankylosis was noted.  The examiner provided a diagnosis of DJD and DDD of the thoracolumbar spine, status post T10-T11 posterior discectomy and fusion.

In May 2011, the RO increased the Veteran's disability rating to 20 percent disabling.  In her July 2011 substantive appeal, she expressed her continued disagreement with the rating assigned, stating that in her view the "severity and duration" of her symptoms had not been taken into account, nor had "the impact of my condition and symptoms on my employability and daily life" been considered.  She reported that she was experiencing "the same type of pain and tingling as before my surgery," and indicated that her doctors were discussing the possibility of pain management with a spinal block or with opiates.  She stated that she was unemployed and having difficulty seeking employment due to her physical limitations.  She reiterated that her back problems made daily activities, including household chores, difficult.  Sitting and standing for long periods, she said, was "excruciating."

In August 2015, the Veteran underwent another VA spine examination.  She reported constant pain in the middle of her back, which increased with prolonged sitting, carrying and twisting.  She denied radiating pain; however, she reported numbness in the bottom of her left foot.  She denied other sensory or motor deficits in her lower extremities.  No radiculopathy was noted.  She reported having control over her bowels and bladder.

The examiner noted that the Veteran did not have IVDS; had not been prescribed bed rest during the last 12 months; and had not required emergency treatment.  However, she reported having to take approximately two days off work per month due to flare ups of back pain.  These flare ups usually lasted for about a day.  In general, the examiner noted that the Veteran was able to walk and drive as needed, and that she did not require assistive devices.  She was able to do her current job despite her back pain.

On physical examination, the examiner noted tenderness on palpation of the Veteran's middle back.  Guarding not resulting in abnormal gait was also noted.  Range of motion testing revealed forward flexion from 0 to 50 degrees; extension from 0 to 0 degrees; lateral flexion from 0 to 10 degrees bilaterally; and lateral rotation from 0 to 10 degrees bilaterally.  There was no additional loss after repetitive use.  In terms of functional loss, the examiner noted that pain, fatigue and flare ups caused additional, unspecified functional loss.  No ankylosis was noted.

Based on the above, the Board finds that the Veteran is not entitled to a higher schedular rating for her thoracolumbar spine disability, under the applicable criteria.

Upon review, the most probative evidence demonstrates that the Veteran has never had reduced motion of the thoracolumbar spine that would warrant a rating in excess of 20 percent.  Rather, the VA examination reports discussed above reflect that she has been able to flex her thoracolumbar spine to 50 degrees, albeit with pain, throughout the entire appeal period (not including the period from July 25, 2008 to August 1, 2009).  The examination reports likewise show no evidence of spinal ankylosis, an alternative criterion for a higher rating.  These reports are consistent with the remaining evidence, namely the Veteran's lay statements and VA outpatient records, with respect to range of motion.  The Veteran has never alleged, and the record does not suggest, that forward flexion of her thoracolumbar spine has been limited to 30 degrees or less, or that she has ever been unable to bend or flex her spine in a manner that would constitute functional ankylosis subsequent to August 1, 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's 20 percent rating contemplates the provisions regarding functional loss outlined in 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as in DeLuca.  The VA examination reports of record explicitly address these types of functional limitations in range of motion findings, and there is no indication of a degree of additional limitation that would justify a higher rating.  In other words, even assuming the Veteran has had additional functional loss due to pain and fatigue, there is no indication that these symptoms have limited forward flexion of the thoracolumbar spine to 30 degrees or less, or have been productive of ankylosis.  Her symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.

The Board has considered the possibility of a higher schedular rating under the formula for rating IVDS based on incapacitating episodes, which provides for a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  In this case, both the August 2010 and the August 2015 VA examination report reflects a history of flare ups necessitating time off from work; however, no incapacitating episodes were reported over the past 12-month period.  Moreover, there is no proof of physician-prescribed bed rest.  Thus, an increased rating pursuant to Diagnostic Code 5243 is not warranted.

The Board acknowledges the Veteran's contentions that her disabilities have impacted her employability and hindered her daily activities.  In this regard, the Board notes that she has been awarded separate disability ratings for fibromyalgia, migraine headaches, gastrointestinal symptoms and cervical spine disability, and is currently in receipt of a combined 80 percent rating, which contemplates severe occupational impairment.  Moreover, the issues of entitlement to a TDIU and entitlement to separate ratings for neurological disorders are addressed in the Remand portion of this decision.  With respect to the issue on appeal, i.e., the degree of functional impairment due to thoracolumbar spine disability, the Board finds that her symptoms are fully contemplated by the currently assigned 20 percent rating, in light of the applicable criteria.  See 38 C.F.R. § 4.71(a).  To the extent she argues that her back symptoms warrant a higher rating, the Board finds that the objective findings of medical professionals are more probative than her lay contentions.  See Jandreau, 492 F.3d at 1376-77.

Accordingly, the Board finds that a disability rating in excess of 20 percent for DJD and DDD of the thoracolumbar spine is not warranted under the applicable diagnostic criteria.  38 C.F.R. § 4.71(a).



Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected DJD and DDD of the thoracolumbar spine.  (As noted, her neurological manifestations are addressed in the Remand section below, and the Veteran is in receipt of separate ratings for fibromyalgia, migraine headaches, gastrointestinal symptoms and cervical spine disability.  Those issues are not currently before the Board.)  The evidence reflects chronic, severe pain in her thoracolumbar spine with flare ups and significantly limited motion and interference with sitting, standing, running and weight-bearing.  The Veteran's disability rating under Diagnostic Code 5243-5242 fully contemplate this symptomatology.

There is no evidence of frequent hospitalizations due to thoracolumbar symptoms.  The Board does note that the Veteran has complained, and the evidence reflects, that her back symptoms have affected her ability to work.  However, her complaints do not rise to the level of severity required for referral for an extraschedular rating, as the record shows that the Veteran is currently employed.  Moreover, the issue of entitlement to a TDIU is addressed in the Remand section below.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to a disability rating in excess of 20 percent for DJD and DDD of the thoracolumbar spine is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability; when the record indicates that the disability or signs and symptoms of disability may be associated with active service; and when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Over the course of the appeal, the Veteran has reported neurological symptoms, including bilateral lower extremity radiating pain and numbness and urinary incontinence, that may be related to her thoracolumbar spine disability.  The objective medical evidence confirms her reported symptomatology.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that neurological symptoms must be rated separately, under the appropriate Diagnostic Code.  38 C.F.R. § 4.71(a).  Although the Board has found the relevant VA examination reports adequate for the purpose of rating the Veteran's thoracolumbar spine disability, the evidence of record is insufficient to evaluate her neurological symptoms.  Thus, a remand is necessary in order to provide VA examinations for her bilateral lower extremity neuropathy and urinary incontinence.

Additionally, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Although the most recent VA examination report reflects that the Veteran is currently employed, the record indicates that, for significant periods over the course of the appeal, her service-connected disabilities have rendered her unemployable.  For example, she stated in her July 2011 substantive appeal that she was unemployed and having difficulty seeking employment due to her physical limitations.  Her August 2010 VA examination report likewise references significant difficulties finding employment due to her body pain and back problems.  In light of the above, the issue of entitlement to a TDIU has been raised by the record and should be adjudicated by the RO in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA outpatient medical records dating from July 2015.

2.  Schedule the Veteran for VA examinations for her bilateral lower extremity neurological symptoms and possible bladder impairment.  The claims file must be reviewed by the examiner/s.  The examiner/s should diagnose and report the extent of any neurological disabilities suffered by the Veteran.

The examiner/s should then opine as to whether any such neurological impairment is at least as likely as not (50 percent probability or greater) caused or permanently aggravated by any of the Veteran's service-connected disabilities, to include her thoracolumbar spine disability, in accordance with VA criteria.

A detailed rationale for all medical opinions should be provided.

3.  After completing the above, and any other development deemed necessary, adjudicate the issues remaining on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


